DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Election/Restrictions
Newly submitted claim(s) 38-44 and 48 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The limitations of newly added claims 38-44 and 48 correspond to the limitations of claims 3 and 23-29 previously withdrawn from consideration as a result of a restriction/election requirement (dated 11-19-2019).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 38-44 and 48 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 24, 2021 have been considered and made of record.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claim 10 recites the limitation "black nanostructures" in line 2. However, the instant specification fails to disclose as to the materials/elements that constitute the black nanostructures as required by the claim. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 10 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites the limitation “a radiation absorbing layer adjacent to the at least part of the sample compressed by the two plates into a layer of uniform thickness, wherein the area of the at least part of the sample compressed by the two plates into a layer of uniform thickness and the radiation absorbing layer are larger than the uniform thickness of the layer,” however, the claim is unclear. The claim recites and defines “a layer of uniform thickness” several times in the claim (in lines 2-3 and 4). It is unclear if the “layer of uniform thickness” recited in the claim are the same layer or different layers. Further, it is unclear if the “layer of uniform thickness” recited in claim 2 is the same layer recited in claim 1 or a different layer. Further, it is unclear how “the area of the at least part of the sample compressed by the two plates into a layer of uniform thickness” recited in line 4, is larger than “the uniform thickness of the layer” recited in line 5. That is, it is not clear how the area of the “layer of uniform thickness” is larger than the “layer of uniform thickness.” Further, clarification is requested and appropriate correction is required.
Claim 10 recites the limitation "black nanostructures" in line 2. However, the instant specification fails to disclose as to the materials/elements that constitute the black nanostructures as required by the claim. Appropriate correction is required.
Claim 17 recites the limitation "the one or more spacers" in line 2.  There is insufficient antecedent basis for this limitation in the claim. One or more spacers that are fixed to one or both of the plates are not defined previously in the claims. It is suggested to amend to – the spacers are fixed to one or both of the plates – or define one or more spacers fixed to the plates earlier in the claim. Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 17-22, 34-36 and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reda et al (previously cited, US 2015/0184235) (hereinafter “Reda”) in view of Doody (previously cited, WO 91/20009 A1).
Regarding claim 1, Reda discloses a device for changing temperature of a fluidic sample (see Reda, ¶¶ [0030] and [0063]), comprising:  	a first plate (sensor carrier 11 including film 1), a second plate (sensor carrier 21 including film 1), and spacers (71; see ¶¶ [0115]; FIG. 10A), wherein:  	i.    The first plate and the second plate are movable relative to each other Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. 	Reda further discloses wherein in a closed configuration (i.e., the device in the assembled state; see, e.g., FIG. 10A), which is configured after the sample is deposited in the open configuration (i.e., the device in the assembled state; see, e.g., FIG. 10A), the two plates are substantially parallel (the plates are substantially parallel prior to compression, as shown in FIG. 10A of Reda; also see Reda at ¶¶ [0039] and [0131]), at least a part of the sample is compressed by the two plates into a layer of uniform thickness and is substantially stagnant relative to the plates (the plates are substantially structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed device including thermocycling the sample (see Reda at, e.g., ¶¶ [0063] and [0165]) and thus since the and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. Furthermore, regarding the limitation “the sample is deposited on one or both of the plates” recited in claim 1 is directed to a manner of operating disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim (see MPEP § 2114 and 2115).
Regarding claim 5, modified Reda discloses wherein the changing temperature of the sample is a thermal cycling that changes the temperature up and down in cyclic fashion (see Reda at, e.g., ¶¶ [0063], [0126] and [0165]). 	Furthermore, applicant is reminded that that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 6, modified Reda discloses wherein the changing temperature of the sample is a thermal cycling, wherein the thermal cycling is for amplification of nucleic acid using polymerase chain action (PCR). See Reda at, e.g., ¶¶ [0063], [0126] and [0165].
Regarding claim 7, modified Reda discloses all of the structural features of the claimed device including thermocycling the sample (see, e.g., Reda at, e.g., ¶¶ [0063], [0126] and [0165]). Thus, the device of modified Reda is fully capable of changing of the temperature of the sample for isothermal amplification of nucleic acid. See MPEP § 2115.
Regarding claim 17, modified Reda discloses wherein the uniform thickness of the sample layer is regulated by one or more of the spacers are fixed to one or both of the plates (as shown in FIG. 10A of Reda, the compression of the plate (sensor carrier 11 including film 1) having spacers (71) regulates the thickness the sample layer). 	Applicant is reminded that the fluidic sample is material worked on and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § 2115.
Regarding claim 18, the sample is material worked on and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § 2115.
Regarding claim 19, modified Reda discloses all of the structural features of the claimed device including thermocycling the sample (see, e.g., Reda at, e.g., ¶¶ [0063], [0126] and [0165]). Thus, the device of modified Reda is fully capable of facilitating PCR assays for changing temperature of the sample according to a predetermined program. 	Furthermore, applicant is reminded that that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 20, modified Reda discloses all of the structural features of the claimed device including thermocycling the sample (see, e.g., Reda at, e.g., ¶¶ [0063],  See MPEP § 2115.
Regarding claim 21, modified Reda discloses all of the structural features of the claimed device including thermocycling the sample (see, e.g., Reda at, e.g., ¶¶ [0063], [0126] and [0165]), thus, the device of modified Reda is fully capable of conducting DNA amplification, DNA quantification, selective DNA isolation, genetic analysis, tissue typing, oncogene identification, infectious disease testing, genetic fingerprinting, and/or paternity testing. Furthermore, applicant is reminded that that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 22, modified Reda discloses wherein the sample is confined between the first and second plates (as shown in FIG. 10A of Reda). Further, the combination of the prior art discloses all of the structural features of the claimed device, thus, the device of modified Reda is fully capable of laterally sealing the sample to reduce sample evaporation. Further, Applicant is reminded that the sample is material worked on and not an element of the claimed device
Regarding claim 34, modified Reda discloses all of the structural features of the claimed device including thermocycling the sample (see, e.g., Reda at, e.g., ¶¶ [0063], [0126] and [0165]). Thus, the device of modified Reda is fully capable of changing temperature of the sample by thermal cycling, wherein the thermal cycling is for amplification of nucleic acid using polymerase chain action (PCR), that is selected from a group of hot-start PCR, nested PCR, touchdown PCR, reverse transcription PCR, RACE PCR, and digital PCR. Furthermore, applicant is reminded that that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 35, modified Reda discloses all of the structural features of the claimed device including thermocycling the sample (see, e.g., Reda at, e.g., ¶¶ [0063], [0126] and [0165]), thus, the device of modified Reda is fully capable of changing of the temperature of the sample by isothermal amplification of nucleic acid, that is selected from a group of Loop-mediated isothermal amplification, strand displacement amplification, helicase-dependent amplification, nicking enzyme amplification, rolling circle amplification, and recombinase polymerase amplification. Furthermore, applicant is reminded that that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claims 36 and 47, modified Reda further discloses reagents selected from DNA template, primers, DNA polymerase, deoxynucleoside triphosphates 
Regarding claims 45-46, the sample is material worked on and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See also MPEP § 2115.
Claims 2 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reda in view of Doody as applied to claim 1 above, and further in view of Yoo (previously cited, US 2015/0328633) and Danker (previously cited, US 2012/0100547).
Regarding claim 2, modified Reda discloses the device of claim 1.  	Modified Reda discloses wherein the device includes a heating element for thermocycling the sample between the first and second plates (see Reda at, e.g., ¶¶ [0063], [0118], [0126] and [0165]; FIGGS. 12), but does not explicitly disclose wherein the heating element includes a radiation absorbing layer adjacent the at least part of the sample compressed by the two plates into layer of uniform thickness.   	Yoo discloses a device for performing a PCR comprising a first plate (1, see FIG. 3C), a second plate (3, see FIG. 3C) and a heating element including a radiation source (303) and a radiation absorbing layer (711) near a sample between the first and second plate (see FIG. 3C, ¶¶ [0106], [0262]-[0266]).  	Danker discloses a device for performing a PCR comprising a radiation absorbing substrate (24) receiving a sample (11) and a heating element including and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § 2115.
Regarding claim 11, 
Regarding claim 12, modified Reda discloses wherein the radiation absorbing layer is configured to radiate energy in the form of heat after absorbing radiation energy (see Yoo, ¶¶ [0045]-[0050], [0106] and [0262]-[0266]).
Regarding claim 13, modified Reda discloses wherein the radiation absorbing layer is in direct contact with the sample (see Yoo, FIG. 3C, ¶ [0266]). Modified Reda, however, does not explicitly disclose wherein the radiation absorbing layer is positioned underneath the sample. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the radiation absorbing layer underneath the sample between the plates of modified Reda, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to have rearranged the radiation absorbing layer of modified Reda for the purpose of heating the radiation absorbing layer directly prior to the radiation energy passing through the sample and thereby increase the radiation absorbed by the radiation absorption layer and efficacy of the heating of the sample.
Regarding claim 14, modified Reda discloses wherein the radiation absorbing layer is configured to absorbing electromagnetic waves selected from the group consisting of: radio waves, microwaves, infrared waves, visible light, ultraviolet waves, X-rays, gamma rays, and thermal radiation (e.g., infrared lamps and high intensity LED, see Yoo at ¶ [0050]-[0051]).
Regarding claim 15, modified Reda discloses wherein at least one of the plates allows optical detection of the sample (see Reda at ¶ [0019] and [0134]), but does not explicitly disclose wherein at least one of the plates does not block the radiation that the . 	
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reda in view of Doody, Yoo and Danker as applied to claim 2 above, and further in view of Li et al (previously cited, US 2015/0259212) (hereinafter “Li”).
Regarding claims 9 and 10, modified Reda discloses the device of claim 2. 	Modified Reda discloses wherein the radiation absorbing layer can be formed of any heat-resistant materials that capable of being heated with a radiation source (see Yoo, ¶¶ [0045]-[0050], [0106] and [0262]-[0266]). Modified Reda, however, does not explicitly disclose wherein the radiation absorbing layer comprises carbon nanostructures.  	Li discloses wherein graphene-based material can be employed to generate heat by radiation absorption (see Li at ¶ [0130]).  	In view of Li, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the radiation absorbing layer of modified Reda with the graphene material of Li because such modification would have been nothing more than the simple substitution of one known material for another. Further, it would have been obvious to one having ordinary skill in the art at the In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reda in view of Doody as applied to claim 1 above, and further in view of Hoh et al (US 2013/0189671; hereinafter “Hoh”). 
Regarding claim 37, modified Reda discloses the device of claim 1.  	Modified Reda does not explicitly disclose a hinge that connects the first plate and the second plate, wherein the two plates are capable of rotating relative to each other around the hinge.  	Hoh discloses a first plate (FIG. 2A: cover 28; ¶ [0052]), a second plate (FIG. 2A: base 22), spacers (e.g., gaskets 32; ¶ [0064]) arranged between the first and second plates, and a holding mechanism (e.g., hinge) for removably mounting the first plate to the second plate (¶ [0063]).  	In view of Hoh, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify employed the hinge of Hoh with the device of modified Reda. One of ordinary skill in the art would have been motivated to have made said modification because such modification would have been the simple substitution of one known fixing means for another for the predictable result of mounting two plates to .
Terminal Disclaimer
The terminal disclaimer filed on May 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Applications 16/081,970 and 16/484,998 has been reviewed and is accepted. The terminal disclaimer has been recorded. 					Response to Arguments
Applicant’s amendments have overcome the objection to the drawings from the previous Office Action.
Applicant’s amendments have overcome the objection to the abstract from the previous Office Action.
Applicant’s amendment have overcome the 35 U.S.C. 112(d) rejection from the previous Office Action.
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive. 
Applicant states that claim 10 has been amended to overcome the 112 rejection (page 15 of the Remarks), however, it is noted that claim 10 still recites “black nanostructures.”
Applicant argues that the claimed invention is not obvious over Reda, Doody, Danker, Li, either alone or in combination. In particular, Applicant argues that “[t]he present invention is distinctively different from Reda in at least the following two aspects: (1) In the present invention, the two plates are movable relative to each other to change the spacing between the two plates; in contrast, in Reda, the two plates have their ends fixed while the middle section of the two plates is deformed to change the spacing of the two sections of the plates (not their ends). In other words, the present invention changes the spacing between the two plates by a relative movement, while Reda changes the spacing by a deformation of a section of the two plates; and (2) The present invention is for facilitating a temperature change, while Reda does not facilitate a temperature change.” See pages 15 to 16 of the Remarks.
In response, the device of Reda meets the limitation “first plate and second plate are movable relative to each other into different configuration” because the limitation is broad to cover the movement of the plates relative to one another during assembly, and movement of the plates by deformation of one of the plates. Further, the claims do not preclude the two plates to have their ends fixed after assembly. As such, it is respectfully submitted that the combination of the references is proper and meets the claimed device.
In response to the Applicant’s argument against Doody (page 16), it is noted that the claims do not require specific type of spacers, and that the spacers of the applied prior art meets the claimed spacers. Further, Doody is relied upon for disclosing spacers allowing uniform control of the thickness of the sample between the first and second plates (Doody, abstract, page 10). Applicant’s argument is not persuasive.
In response to the Applicant’s argument regarding “other features” that applicant asserts that are not disclosed by the applied prior art, as discussed above, these 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799